








EXHIBIT 10.7

EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the “Agreement”) entered into effective as of this
6th day of October, 2008, between Options Media Group Holdings, Inc. (the
“Company”) and Dale Harrod (the “Executive”).




WHEREAS, in its business, the Company has acquired and developed certain trade
secrets, including, but not limited to, proprietary processes, sales methods and
techniques, and other like confidential business and technical information,
including but not limited to, technical information, design systems, pricing
methods, pricing rates or discounts, processes, procedures, formulas, designs of
computer software, or improvements, or any portion or phase thereof, whether
patented, or not, or unpatentable, that is of any value whatsoever to the
Company, as well as information relating to the Company’s services, information
concerning proposed new services, market feasibility studies, proposed or
existing marketing techniques or plans (whether developed or produced by the
Company or by any other person or entity for the Company), other Confidential
Information, as defined in Section 8, and information about the Company’s
executives, officers, and directors, which necessarily will be communicated to
the Executive by reason of his employment by the Company; and




WHEREAS, the Company has strong and legitimate business interests in preserving
and protecting its investment in the Executive, its trade secrets and
Confidential Information, and its substantial,  significant, or key
relationships with vendors and Customers, as defined in Section 7, actual and
prospective; and




WHEREAS, the Company desires to preserve and protect its legitimate business
interests further by restricting competitive activities of the Executive during
the term of this Agreement and following (for a reasonable time) termination of
this Agreement; and




WHEREAS, the Company desires to employ the Executive and to ensure the continued
availability to the Company of the Executive’s services, and the Executive is
willing to accept such employment and render such services, all upon and subject
to the terms and conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:




1.

Representations and Warranties.  The Executive hereby represents and warrants to
the Company that he (i) is not subject to any written non-solicitation or
non-competition agreement affecting his employment with the Company (other than
any prior agreement with the Company), (ii) is not subject to any written
confidentiality or nonuse/nondisclosure agreement affecting his  employment with
the Company (other than any prior agreement with the Company), and (iii) has
brought to the Company no trade secrets, confidential business information,
documents, or other personal property of a prior employer.














1







--------------------------------------------------------------------------------










2.

Term of Employment.




(a)

Term.  The Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company for a period commencing on October 6, 2008
and ending on October 5, 2010 (such period, as it may be extended or renewed,
the “Term”), unless sooner terminated in accordance with the provisions of
Section 6.  The Term shall be automatically renewed for successive one-year
terms unless written notice of non-renewal is given by either party at least 30
days prior to the end of the Term.




(b)

Continuing Effect.  Notwithstanding any termination of this Agreement, at the
end of the Term or otherwise, the provisions of Sections 7 and 8 shall remain in
full force and effect and the provisions of Section 8 shall be binding upon the
legal representatives, successors and assigns of the Executive.




3.

Duties.




(a)

General Duties.  The Executive shall serve as the Chief Information Officer of
the Company, with duties and responsibilities that are customary for such an
executive.  The Executive shall also perform services for such subsidiaries of
the Company as may be necessary.  The Executive shall use his best efforts to
perform his duties and discharge his responsibilities pursuant to this Agreement
competently, carefully and faithfully.  The Executive shall report to the Chief
Executive Officer of the Company.




(b)

Devotion of Time.  Subject to the last sentence of this Section 3(b), the
Executive shall devote all of his time, attention and energies during normal
business hours (exclusive of vacation time referenced in Section 5(a) and of
such normal holiday periods as have been established by the Company) to the
affairs of the Company.  The Executive shall not enter the employ of or serve as
a consultant to, or in any way perform any services with or without compensation
to, any other persons, business, or organization, without the prior consent of
the Board of Directors of the Company.  Notwithstanding the foregoing, nothing
in this Agreement shall restrict the Executive from devoting time to educational
and charitable interests, provided that none of such activities, individually or
in the aggregate, interferes with the performance of his duties and
responsibilities hereunder or conflicts or competes with the interests of the
Company.




(c)

Location of Office.  The Executive’s office shall be located at the principal
office of the Company (currently Hallandale, Florida), which office may be moved
to another location in Miami-Dade, Broward or Palm Beach County, Florida.  The
Executive’s job responsibilities shall also include all business travel
necessary to the performance of the job.




(d)

Adherence to Inside Information Policies.  The Executive acknowledges that the
Company is publicly-held and, as a result, has implemented inside information
policies designed to preclude its executives and those of its subsidiaries from
violating the federal securities laws by trading on material, non-public
information or passing such information on to others in breach of any duty owed
to the Company, or any third party.  The Executive shall promptly execute any








2







--------------------------------------------------------------------------------










documents generally distributed by the Company to its employees requiring such
employees to abide by its inside information policies.




4.

Compensation and Expenses.  

(a)

Salary.  For the services to be rendered under this Agreement, the Company shall
pay the Executive a monthly salary of $12,500.00 (the “Base Salary”), payable in
installments in accordance with the Company’s payroll practices.  




(b)

Restricted Stock.   Subject to the execution of the Company’s standard
restricted stock agreement, the Company shall grant the Executive 200,000 shares
of restricted stock which shall vest in three equal increments: 12, 24 and 36
months following the date of this Agreement, subject to continued employment
with the Company on each applicable vesting date and subject to the provisions
of Section 6(c) below.  Any fractional shares should be rounded up to the next
whole share. Other than continued employment on the applicable vesting dates,
the only restrictions on such stock shall be those imposed by the Securities Act
of 1933.




(c)

Discretionary Bonus.  The Board or the Compensation Committee may award
additional bonuses as it deems appropriate.




(d)

Expenses.  In addition to any compensation received pursuant to this Section 4,
the Company will reimburse or advance funds to the Executive for all reasonable
travel, entertainment and miscellaneous expenses incurred in connection with the
performance of his duties under this Agreement, provided that the Executive
properly provides a written accounting of such expenses to the Company in
accordance with the Company’s practices.  Such reimbursement or advances will be
made in accordance with policies and procedures of the Company in effect from
time to time relating to reimbursement of, or advances to, executive officers.




(e)

Options.   Subject to the execution of the Company’s standard stock option
agreement, the Company shall grant the Executive 100,000 five-year non-qualified
stock options exercisable at the closing price of such stock on the date of this
Agreement and vesting 12 months following the date of this Agreement, subject to
continued employment with the Company on the vesting date.




5.

Benefits.




(a)

Vacation Time.  For each 12-month period during the Term, the Executive shall be
entitled to 4 weeks of vacation time (prorated for the partial 12-month period)
without loss of compensation or other benefits to which he is entitled under
this Agreement, to be taken at such times as the Executive may select and the
affairs of the Company may permit.  Vacation time shall not include sick leave,
disability or holiday periods established by the Company.




(b)

Employee Benefit Programs.  The Executive is entitled to participate in any
pension, 401(k), insurance or other employee benefit plan that is maintained by
the Company for its executives, including programs of life and medical insurance
and








3







--------------------------------------------------------------------------------










reimbursement of membership fees in professional organizations. The Company
shall pay the Executive’s health insurance premiums under the Company’s plan.




6.

Termination.

(a)

Death or Disability.  Except as otherwise provided in this Agreement, this
Agreement shall automatically terminate without act by any party upon the death
or disability of the Executive.  For purposes of this Section 6(a), “disability”
shall mean that for a period of 45 consecutive days or 90 aggregate days in any
12-month period, the Executive is incapable of substantially fulfilling the
duties set forth in Section 3 (which means full-time employment) because of
physical, mental, or emotional incapacity, resulting from injury, sickness, or
disease, as determined by the Executive’s physician (or his guardian).  In the
event that Executive’s employment is terminated by reason of Executive’s death
or disability, the Company shall pay the following to the Executive or his
personal representative: (i) any accrued but unpaid Base Salary for services
rendered to the date of disability or death, and (ii) an amount equal to 6
months Base Salary plus 6 months health insurance premiums for Executive under
the Company’s plan (or an amount equal to 12 months Base Salary plus 12 months
health insurance premiums for Executive under the Company’s plan in the event
Executive has been employed the Company for more than 1 year).  Additionally,
all restricted stock and all options granted to the Executive hereunder shall
become fully vested.  The Executive (or his estate) shall receive the payments
provided herein at such times he would have received them if there was no death
or disability.  Additionally, if the Executive’s employment is terminated
because of disability, any benefits to which the Executive may be entitled
pursuant to Section 5(b) shall continue to be paid or provided by the Company,
as the case may be, for one year, subject to the terms of any applicable plan or
insurance contract and applicable law.




(b)

Termination by Company for Cause or by Executive Without Good Reason.  The
Company may terminate the Executive’s employment pursuant to the terms of this
Agreement at any time for Cause (as defined below) by giving the Executive
written notice of termination.  Such termination shall become effective upon the
giving of such notice.  Upon any such termination for Cause, or in the event the
Executive terminates his employment with the Company without “Good Reason,” as
defined below, then the Executive shall have no right to compensation, or
reimbursement under Section 4, or to participate in any Executive benefit
programs under Section 5, except as may otherwise be provided for herein or by
law, for any period subsequent to the effective date of termination. For
purposes of this Agreement, “Cause” shall mean: (i) the Executive is convicted
of a felony or misdemeanor or commits a criminal act; (ii) the Executive, in
carrying out his duties hereunder, has acted with gross negligence or
intentional misconduct resulting, in any case, in harm to the Company; (iii) the
Executive misappropriates Company funds or otherwise defrauds the Company; (iv)
the Executive breaches his fiduciary duty to the Company resulting in profit to
him, directly or indirectly; (v) the Executive breaches any written agreement
with the Company; (vi) the Executive breaches any provision of Sections 7 or 8
of this Agreement; (vii) the Executive materially fails to competently perform
his duties under Section 3 and after the giving of notice specifying with
reasonable particularity any alleged deficiency(ies) fails to cure the alleged
deficiency(ies) within 30 days; (viii) the Executive suffers from alcoholism or
drug addiction or otherwise uses alcohol to excess or uses drugs in any form
except strictly in accordance with the recommendation of a physician or dentist;
(ix) the Executive has been found to have committed any act or have failed to
take any action which results in the Company’s  common stock being delisted








4







--------------------------------------------------------------------------------










or not listed for trading on the Over-the-Counter Bulletin Board or a national
securities exchange, as applicable; (x) the Executive is chronically absent or
tardy after being warned by the Company; (xi) the Executive willfully fails on
more than one occasion to comply with the reasonable directive’s of the
Company’s Board of Directors; or (xii) the Executive fails or refuses to
cooperate in any official investigation or inquiry conducted by or on behalf of
the Company or by any government body or agency asserting jurisdiction over the
Company or any of its securities.




(c)

Termination by Company Without Cause or Termination by Executive for Good
Reason.  The Executive may terminate, by written notice to the Company, the
Executive’s employment at any time for “Good Reason,” as defined below, and in
the event the Company terminates the Executive without Cause, then in either
such case, the Company shall pay the Executive at the time of termination:(i) an
amount equal to 6 months’ Base Salary plus payment of 6 months health insurance
premiums for the Executive with respect to the policy provided by the Company
(or an amount equal to 9 months Base Salary plus payment of 9 months health
insurance premiums for the Executive with respect to the health insurance policy
provided by the Company in the event the Executive has been employed for more
than 2 years) and (ii) all of the Executive’s remaining unvested restricted
stock issued hereunder, if any, along with all unexercised stock options shall
vest immediately upon such termination.  The term Good Reason shall mean (x) the
Executive, with or without change in title or formal corporate action, no longer
exercises substantially all of the duties and responsibilities and no longer
possess substantially all of the authority set forth in Section 3 (unless the
Executive has agreed to the change in title and/or duties); (y) the Company
materially breaches this Agreement, and such breach is not cured within 30 days
following receipt of notice by the Company; or (z) any “Change in Control” (as
defined below) of the Company.  The Executive shall have a period of 30 days
following the occurrence of an event constituting Good Reason under clauses (x)
and (y) above and a period of 90 days following an event constituting Good
Reason under clause (z) above in which to exercise his right to terminate for
Good Reason, or the Executive shall be deemed to have waived that particular
Good Reason.   Any failure by the Company to make any required payments
(including, but not limited to Base Salary) will be deemed Good Reason under
this Agreement. A “Change in Control” shall mean any of the following: (A) the
consummation of a merger or consolidation of the Company with or into another
entity or any other corporate reorganization, if more than 50% of the combined
voting power of the continuing or surviving entity’s securities outstanding
immediately after such merger, consolidation or other corporate reorganization
are owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other corporate reorganization; (B) any entity
or person not now an executive officer or director of the Company becomes either
individually or as part of a group required to file a Schedule 13D or 13G with
the Securities and Exchange Commission (“SEC”) the beneficial owner of 30% or
more of the Company’s common stock; for this purpose, the terms “person” and
“beneficial ownership” shall have the meanings provided in Section 13(d) of the
Securities  Exchange Act of 1934 (the “Exchange Act”) or related rules
promulgated by the SEC; (C) a sale of all or substantially all of the assets of
the Company in a transaction requiring stockholder approval; (D) individuals
who, as of the date of this Agreement, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided, however, that any individual becoming a director subsequent to the
date of this Agreement appointed by a majority of the directors then comprising
the Incumbent Board or whose election or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any








5







--------------------------------------------------------------------------------










such individual whose initial assumption of office is in connection with an
actual or threatened election contest relating to the election of the directors
of the Company (as such term is used in Rule 14a-11 of Regulation 14A, or any
successor section, promulgated under the Exchange Act); or (E) the Board, in its
sole and absolute discretion, determines that there is a Change in Control of
the Company.




(d)

Parachute Payments. Notwithstanding anything to the contrary in this Agreement,
if Executive is a “disqualified individual” (as defined in Section 280G(c) of
the Internal Revenue Code of 1986 (the “Code”)), and the benefits provided for
in this Agreement, together with any other payments and benefits which Executive
has the right to receive from the Company and its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
benefits provided hereunder (beginning with any benefit to be paid in cash
hereunder) shall be reduced (but not below zero) so that the “present value” (as
defined in Section 280G(d)(4) or the like) of such total amounts and benefits
received by Executive will be one dollar ($1.00) less than three times
Executive’s “base amount” (as defined in Section 280G(b)(3) of the Code) and so
that no portion of such amounts and benefits received by Executive shall be
subject to the excise tax imposed by Section 4999 of the Code. The determination
as to whether any such reduction in the amount of the benefits provided
hereunder is necessary shall be made initially by the Company in good faith. If
a reduced benefit is provided hereunder in accordance with this Section 6(d) and
through error or otherwise that payment, when aggregated with other payments and
benefits from the Company (or its affiliates) used in determining if a
“parachute payment” exists, exceeds one dollar ($1.00) less than three times
Executive’s base amount, then Executive shall immediately repay such excess to
the Company upon notification that an overpayment has been made.




7.

Non-Competition Agreement.




(a)

Competition with the Company.  Until termination of his employment and for a
period of 12 months commencing on the date of termination, the Executive
(individually or in association with, or as a stockholder, director, officer,
consultant, employee, partner, joint venturer, member, or otherwise, of or
through any person, firm, corporation, partnership, association or other entity)
shall not, directly or indirectly, compete with the Company (which for the
purpose of this Agreement also includes any of its affiliates) by acting as an
officer (or comparable position) of, owning an interest in, or providing
services to any entity within any metropolitan area in the United States or
other country in which the Company was actually engaged in business as of the
time of termination of employment or where the Company reasonably expected to
engage in business within three months of the date of termination of employment.
 For purposes of this Agreement, the term “compete with the Company” shall refer
to any business activity in which the Company was engaged as of the termination
of the Executive’s employment or reasonably expected to engage in within three
months of termination of employment; provided, however, the foregoing shall not
prevent Executive from (i) accepting employment with an enterprise engaged in
two or more lines of business, one of which is the same or similar to the
Company’s business (the “Prohibited Business”) if Executive’s employment is
totally unrelated to the Prohibited Business, (ii) competing in a country where
as of the time of the alleged violation the Company has ceased engaging in
business, or (iii) competing in a line of business which as of the time of the
alleged violation the Company has








6







--------------------------------------------------------------------------------










either ceased engaging in or publicly announced or disclosed that it intends to
cease engaging in; provided, further, the foregoing shall not prohibit Executive
from owning up to five percent of the securities of any publicly-traded
enterprise as long as Executive is not a director, officer, consultant,
employee, partner, joint venturer, manager, member of, or to such enterprise, or
otherwise compensated for services rendered thereby.




(b)

Solicitation of Customers.  During the period in which the provisions of Section
7(a) shall be in effect, the Executive, directly or indirectly, will not seek
nor accept Prohibited Business from any Customer (as defined below) on behalf of
any enterprise or business other than the Company, refer Prohibited Business
from any Customer to any enterprise or business other than the Company or
receive commissions based on sales or otherwise relating to the Prohibited
Business from any Customer, or any enterprise or business other than the
Company.  For purposes of this Agreement, the term “Customer” means any person,
firm, corporation, limited liability company, partnership, association or other
entity to which the Company or any of its affiliates sold or provided goods or
services during the 12 month period prior to the time at which any determination
is required to be made as to whether any such person, firm, corporation, limited
liability company, partnership, association or other entity is a Customer, or
who or which was approached by or who or which has approached an employee of the
Company for the purpose of soliciting business from the Company or the third
party, as the case may be.




(c)

Solicitation of Employees. During the period in which the provisions of Section
7(b) shall be in effect, the Executive agrees that he shall not, directly or
indirectly, request, recommend or advise any employee of the Company to
terminate his or her employment with the Company, or solicit for employment or
recommend to any third party the solicitation for employment of any person who,
at the time of such solicitation, is employed by the Company or any of its
subsidiaries and affiliates.




(d)

No Payment. The Executive acknowledges and agrees that no separate or additional
payment will be required to be made to him in consideration of his undertakings
in this Section 7, and confirms he has received adequate consideration for such
undertakings.




(e)

References. References to the Company in this Section 7 shall include the
Company’s subsidiaries and affiliates.




8.

Non-Disclosure of Confidential Information.  

(a)

Confidential Information. For purposes of this Agreement, confidential
information (“Confidential Information”) includes, but is not limited to, trade
secrets, processes, policies, procedures, techniques, designs, drawings,
know-how, show-how, technical information, specifications, computer software and
source code, information and data relating to the development, research,
testing, costs, marketing, and uses of the Services or Products (as defined
herein), the Company’s budgets and strategic plans, and the identity and special
needs of Customers, vendors, and suppliers, subjects and databases, data, and
all technology relating to the Company’s businesses, systems, methods of
operation, and Customer lists, Customer information, solicitation leads,
marketing and advertising materials, methods and manuals and forms, all of which
pertain to the activities or operations of the Company, the names, home
addresses and all telephone numbers and e-mail addresses of the Company’s
directors, employees, officers,








7







--------------------------------------------------------------------------------










executives, former executives, Customers and former Customers. In addition,
Confidential Information also includes Customers and the identity of and
telephone numbers, e-mail addresses and other addresses of executives or agents
of Customers who are the persons with whom the Company’s executives, officers,
employees, and agents communicate in the ordinary course of business.
 Confidential Information also includes, without limitation, Confidential
Information received from the Company’s subsidiaries and affiliates.  For
purposes of this Agreement, the following will not constitute Confidential
Information (i) information which is or subsequently becomes generally available
to the public through no act or fault of the Executive, (ii) information set
forth in the written records of the Executive prior to disclosure to the
Executive by or on behalf of the Company which information is given to the
Company in writing as of or prior to the date of this Agreement, and (iii)
information which is lawfully obtained by the Executive in writing from a third
party (excluding any affiliates of the Executive) who did not acquire such
confidential information or trade secret, directly or indirectly, from the
Executive or the Company or its subsidiaries or affiliates and who has not
breached any duty of confidentiality.  As used herein, the term the term
“Services” and “Products” shall include all services or products for which the
Company or any of its subsidiaries developed any trade secrets (as defined under
Florida law and the Uniform Trade Secrets Act) and/or owned a beneficial
interest in any patent or patent pending during the term of Executive’s
employment or applied for a patent (including a provisional patent) within 12
months after termination.




(b)

Legitimate Business Interests.  The Executive recognizes that the Company has
legitimate business interests to protect and as a consequence, the Executive
agrees to the restrictions contained in this Agreement because they further the
Company’s legitimate business interests.  These legitimate business interests
include, but are not limited to (i) trade secrets, (ii) valuable confidential
business, technical, and/or or professional information that otherwise does not
qualify as trade secrets, including, but not limited to, all Confidential
Information; (iii) substantial, significant, or key, relationships with specific
prospective or existing Customers, subjects, vendors or suppliers; (iv) Customer
goodwill associated with the Company’s business; and (v) specialized training
relating to the Company’s technology, methods, operations and procedures.  




(c)

Confidentiality. Following termination of employment, the Confidential
Information shall be held by the Executive in the strictest confidence and shall
not, without the prior express written consent of the Company, be disclosed to
any person other than in connection with the Executive’s employment by the
Company.  The Executive further acknowledges that such Confidential Information
as is acquired and used by the Company or its affiliates is a special, valuable
and unique asset.  The Executive shall exercise all due and diligent precautions
to protect the integrity of the Company’s Confidential Information and to keep
it confidential whether it is in written form, on electronic media, oral, or
otherwise.  The Executive shall not copy any Confidential Information except to
the extent necessary to his employment nor remove any Confidential Information
or copies thereof from the Company’s premises except to the extent necessary to
his  employment and then only with the authorization of an executive officer of
the Company (excluding the Executive).  All records, files, materials and other
Confidential Information obtained by the Executive in the course of his
employment with the Company are confidential and proprietary and shall remain
the exclusive property of the Company, its Customers, or subjects, as the case
may be.  The Executive shall not, except in connection with and as required by
his performance of his duties under this Agreement, for any reason use for his
own benefit or the








8







--------------------------------------------------------------------------------










benefit of any person or entity with which he may be associated or disclose any
such Confidential Information to any person, firm, corporation, association or
other entity for any reason or purpose whatsoever without the prior express
written consent of an executive officer of the Company (excluding the
Executive).




9.

Equitable Relief.




(a)

The Company and the Executive recognize that the services to be rendered under
this Agreement by the Executive are special, unique and of extraordinary
character, and that in the event of the breach by the Executive of the terms and
conditions of this Agreement or if the Executive, without the prior express
consent of the Board of Directors of the Company, shall leave his employment for
any reason and take any action in violation of Section 7 and/or Section 8, the
Company shall be entitled to institute and prosecute proceedings in any court of
competent jurisdiction referred to in Section 9(b) below, to enjoin the
Executive from breaching the provisions of Section 7 and/or Section 8.  In such
action, the Company shall not be required to plead or prove irreparable harm or
lack of an adequate remedy at law or post a bond or any security.  




(b)

Any action must be commenced in Palm Beach County, Florida.  The Executive and
the Company irrevocably and unconditionally submit to the exclusive jurisdiction
of such courts and agree to take any and all future action necessary to submit
to the jurisdiction of such courts.  The Executive and the Company irrevocably
waive any objection that they now have or hereafter irrevocably waive any
objection that they now have or hereafter may have to the laying of venue of any
suit, action or proceeding brought in any such court and further irrevocably
waive any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.  Final judgment against the
Executive or the Company in any such suit shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment, a certified or true
copy of which shall be conclusive evidence of the fact and the amount of any
liability of the Executive or the Company therein described, or by appropriate
proceedings under any applicable treaty or otherwise.




10.

Conflicts of Interest.  While employed by the Company, the Executive shall not,
unless approved by the Compensation Committee of the Board of Directors,
directly or indirectly:




(a)

participate as an individual in any way in the benefits of transactions with any
of the Company’s suppliers, vendors, or Customers, including, without
limitation, having a financial interest in the Company’s suppliers, vendors, or
Customers, or making loans to, or receiving loans, from, the Company’s
suppliers, vendors, or Customers;




(b)

realize a personal gain or advantage from a transaction in which the Company has
an interest or use information obtained in connection with the Executive’s
employment with the Company for the Executive’s personal advantage or gain; or




(c)

accept any offer to serve as an officer, director, partner, consultant, manager
with, or to be employed in a professional, technical, or managerial capacity by,
a Customer.











9







--------------------------------------------------------------------------------










11.

Inventions, Ideas, Processes, and Designs.  All inventions, ideas, processes,
programs, software, and designs (including all improvements) (i) conceived or
made by the Executive during the course of his employment with the Company
(whether or not actually conceived during regular business hours) and for a
period of 3 months subsequent to the termination (whether by expiration of the
Term or otherwise) of such employment with the Company, and (ii) related to the
business of the Company, shall be disclosed in writing promptly to the Company
and shall be the sole and exclusive property of the Company.  An invention,
idea, process, program, software, or design (including an improvement) shall be
deemed related to the business of the Company if (a) it was made with the
Company’s funds, personnel, equipment, supplies, facilities, or Confidential
Information, (b) results from work performed by the Executive for the Company,
or (c) pertains to the current business or demonstrably anticipated research or
development work of the Company.  The Executive shall cooperate with the Company
and its attorneys in the preparation of patent and copyright applications for
such developments and, upon request, shall promptly assign all such inventions,
ideas, processes, and designs to the Company.  The decision to file for patent
or copyright protection or to maintain such development as a trade secret, or
otherwise, shall be in the sole discretion of the Company, and the Executive
shall be bound by such decision. References to the Company in this Section shall
include the Company, its subsidiaries and affiliates.




12.

Indebtedness.  If, during the course of the Executive’s employment under this
Agreement, the Executive becomes indebted to the Company for any reason, the
Company may, if it so elects, set off any sum due to the Company from the
Executive and collect any remaining balance from the Executive unless the
Executive has entered into a written agreement with the Company.




13.

Assignability.  The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign shall acquire all or
substantially all of the securities or assets and business of the Company.  The
Executive’s obligations hereunder may not be assigned or alienated and any
attempt to do so by the Executive will be void.




14.

Severability.




(a)

The Executive expressly agrees that the character, duration and geographical
scope of the non-competition provisions set forth in this Agreement are
reasonable in light of the circumstances as they exist on the date hereof.
 Should a decision, however, be made at a later date by a court of competent
jurisdiction that the character, duration or geographical scope of such
provisions is unreasonable, then it is the intention and the agreement of the
Executive and the Company that this Agreement shall be construed by the court in
such a manner as to impose only those restrictions on the Executive’s conduct
that are reasonable in the light of the circumstances and as are necessary to
assure to the Company the benefits of this Agreement.  If, in any judicial
proceeding, a court shall refuse to enforce all of the separate covenants deemed
included herein because taken together they are more extensive than necessary to
assure to the Company the intended benefits of this Agreement, it is expressly
understood and agreed by the parties hereto that the provisions of this
Agreement that, if eliminated, would permit the remaining separate provisions to
be enforced in such proceeding shall be deemed eliminated, for the purposes of
such proceeding, from this Agreement.








10







--------------------------------------------------------------------------------













(b)

If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other.  The remaining provisions of this Agreement shall be valid and
binding and of like effect as though such provisions were not included.




15.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by Federal Express or similar
receipted delivery, or next business day delivery, or by facsimile delivery (in
which event a copy shall immediately be sent by Federal Express or similar
receipted delivery), as follows:




To the Company:

Options Media Group Holdings, Inc.

595 S. Federal Highway, Suite 600

Boca Raton, Florida 33432

Facsimile: (561) 544-2481

Attention:  Mr. Scott Frohman




With a Copy to:

Harris Cramer LLP

1555 Palm Beach Lakes Blvd.

Suite 310

West Palm Beach, FL  33401

Facsimile (561) 659-0701

Attention:  Michael D. Harris, Esq.




To the Executive:

Mr. Dale Harrod

4928 NW 58 Ave

Coral Springs FL 33067-2188







or to such other address or facsimile number, as either of them, by notice to
the other may designate from time to time.  The transmission confirmation
receipt from the sender’s facsimile machine shall be evidence of successful
facsimile delivery.  




16.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.  




17.

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs on
appeal).











11







--------------------------------------------------------------------------------










18.

Governing Law.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided therein or performance shall
be governed or interpreted according to the internal laws of the State of
Florida without regard to choice of law considerations.  




19.

Entire Agreement.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against which
enforcement or the change, waiver discharge or termination is sought.




20.

Additional Documents.  The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.




21.

Section and Paragraph Headings.  The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.




22.

Arbitration.  Except for a claim for equitable relief, any controversy, dispute
or claim arising out of or relating to this Agreement, or its interpretation,
application, implementation, breach or enforcement which the parties are unable
to resolve by mutual agreement, shall be settled by submission by either party
of the controversy, claim or dispute to binding arbitration in Palm Beach
County, Florida (unless the parties agree in writing to a different location),
before three arbitrators in accordance with the rules of the American
Arbitration Association then in effect.  In any such arbitration proceeding the
parties agree to provide all discovery deemed necessary by the arbitrators.  The
decision and award made by the arbitrators shall be final, binding and
conclusive on all parties hereto for all purposes, and judgment may be entered
thereon in any court having jurisdiction thereof.




23.

Sarbanes-Oxley Act of 2002.




(a)

In the event the Executive or the Company is the subject of an investigation
(whether criminal, civil, or administrative) involving possible violations of
the United States federal securities laws by the Executive, the Compensation
Committee may, in its sole discretion, direct the Company to withhold any and
all payments to the Executive (whether compensation or otherwise) which would
have otherwise been made pursuant to this Agreement or otherwise would have been
paid or payable by the Compensation Committee or the Company, which the
Compensation Committee believes, in its sole discretion, may or could be
considered an “extraordinary payment” and therefore at risk and potentially
subject to, the provisions of Section 1103 of the Sarbanes-Oxley Act of 2002
(including, but not limited to, any severance payments made to the Executive
upon termination of employment) until such time as the investigation is
concluded without charges having been brought or until the successful conclusion
of any legal proceedings brought in connection with charges having been brought,
with such amounts as directed by the Compensation Committee to be withheld with
or without the accruing of interest (and if with interest the rate thereof).
Except by an admission of wrongdoing or the final adjudication by a court or
administrative agency finding the Executive








12







--------------------------------------------------------------------------------










liable for or guilty of violating any of the federal securities laws, rules or
regulations, the Compensation Committee shall release to the Executive such
compensation or other payments. Notwithstanding the exclusion caused by the
first clause of the prior sentence, the Executive shall receive such payments if
provided for by a court or other administrative order.




(b)

In the event that the Company restates any financial statements which have been
contained in reports or registration statements filed with the SEC , and the
restatement of the prior financial statements is as the result of material
noncompliance with any financial reporting requirement under the securities laws
caused by  misconduct, the Executive hereby acknowledges that any bonus that may
be awarded or the restricted stock that are granted under this Agreement may be
subject to forfeiture or the Executive may be required to reimburse the Company
for the bonus(es) paid and the value of such restricted stock as provided in the
next sentence.   The Executive agrees to reimburse the Company for any bonuses
received and/or profits realized from the sale of the Company’s securities
during the 12-month period following the first public issuance or filing with
the SEC of the report or registration statement (whichever comes first)
containing the  financial information required to be restated.  Provided,
however, this Section shall not impose any liability on the Executive beyond any
liability that is imposed under Section 304 of the Sarbanes-Oxley Act of 2002.







IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.







 

 

Company:

 

 

 

 

 

 

Options Media Group Holdings, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott Frohman

 

 

 

Scott Frohman,

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive:

 

 

 

 

 

 

 

 

 

 

 

/s/ Dale Harrod

 

 

 

Dale Harrod











13





